  Case 1:18-cv-05390-SMG Document 15 Filed 02/08/19 Page 1 of 1 PageID #: 111
                            CIVIL MINUTE ENTRY

BEFORE:                   Magistrate Judge Steven M. Gold


DATE:                     February 8, 2019


TIME:                     4:30 p.m.


DOCKET NUMBER(S):         CV 18-5390 (SMG)



NAME OF CASE(S):
                          Mangafas et al v. Zannikos et al


FOR PLAINTIFF(S):
                          Jones

FOR DEFENDANT(S):
                          Kaplan


NEXT CONFERENCE(S):       N/A


FTR/COURT REPORTER:
                          N/A

TELEPHONE CONFERENCE RULINGS:

Settlement reviewed.
